DISMISS; and Opinion Filed April 8, 2013.




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00396-CV

                          IN RE LAKEITH AMIR-SHARIF, Relator

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-7655-S

                                MEMORANDUM OPINION
                          Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice Lang-Miers


       Relator contends that the trial judge improperly issued an order setting a trial date on

February 19, 2013, after his motion to recuse was filed, and that the Honorable Judge John

Ovard did not properly handle his recusal motion. The facts and issues are well known to the

parties, so we need not recount them herein. With respect to the trial judge, based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig.

proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927

(Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of

mandamus to the extent it seeks relief against the trial court.

       With respect to the administrative judge, this Court does not have mandamus jurisdiction

over Judge Ovard for actions he takes as presiding judge of the administrative region. See TEX.
GOV’T CODE ANN. § 222.221 (West 2004); In re ES Energy Solutions, LP, No. 05-10-01158-CV,

2010 WL 3720219, at * 1 (Tex. App. – Dallas Sept. 24, 2010, orig. proceeding); In re Hill, No.

05-10-00463-CV, 2010 WL 1633716, at *1 (Tex.App.-Dallas Apr. 23, 2010, orig. proceeding).

Accordingly, we DISMISS relator’s petition for writ of mandamus for want of jurisdiction to the

extent it seeks relief against Judge Ovard.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE



130396F.P05




                                              –2–